Citation Nr: 1745458	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-36 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of
entitlement to service connection for hypertension, including as secondary to
service-connected Type II diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy, including as
secondary to service connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2013, this matter was remanded by the Board for further development.

Unfortunately, as is explained below, the appeal is REMANDED.  VA will notify the Veteran, if further action is required.


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered for the issues on appeal.  The Veteran contends that he is entitled to service connection for hypertension, including as secondary to service-connected Type II diabetes mellitus and for peripheral neuropathy, including as secondary to service-connected Type II diabetes mellitus.  In June 2013, the Board remanded both issues for additional development.  While some of the remand directives were accomplished, some were not.  Specifically, attempts were made to obtain and associate the Veteran's treatment records from the Chillicothe VA facility, dated from May 1968 to September 1990 and May 2010 forward.  The VA determined those records do not exist.  Additionally, in September 2017, the Veteran reported that he cannot travel for a hearing and requested the Board make a decision based on the evidence of record.  While there was substantial compliance with the Remand directives, the Veteran was not afforded the necessary VA addendum opinion regarding his hypertension or a VA neurological examination.  

With regard to the issues of entitlement to service connection for hypertension, the Board notes, that the June 2013 remand instructions required an addendum opinion regarding the Veteran's hypertension.  While the Veteran has been afforded VA examinations that address the Veteran's hypertension, there is no indication that any of the examiners addressed the aggravation component of secondary service entitlement.  The June 2013 remand instructions required an addendum opinion.  However, that opinion has not been accomplished.  As such, there is no competent medical opinion of record with respect to the Veteran's claim of entitlement to service connection on a secondary basis.  Accordingly, the Board finds that remand is warranted for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one).

With regard to the issue of entitlement to service connection for peripheral neuropathy, the Board notes that the June 2013 remand instructions specifically required the Veteran be scheduled for a neurological examination, to include an EMG.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, a new examination is required to address whether the Veteran has a diagnosis of peripheral neuropathy, and if diagnosed, its etiology.  

As the Board's remand instructions have not been complied with, the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, including as secondary to service-connected Type II diabetes mellitus and entitlement to service connection for peripheral neuropathy, including as secondary to service-connected Type II diabetes mellitus are remanded.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he submit any available private treatment records and provide information of any private physician from which he has received treatment regarding his hypertension or peripheral neuropathy on a VA Form 21-4142 authorization and consent to release information form.  All documents obtained should be associated with the Veteran's claims file.

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's claimed hypertension.  

a. The following considerations must govern the examination:

b. The claims file and a copy of this remand, along with a copy of the June 2013 remand, must be made available to and reviewed by the examiner.

c. The examiner must review all medical evidence associated with the claims file.

d. All necessary tests and studies must be performed.

e. The examiner should provide an opinion as to whether it
is at least as likely as not (50 percent or greater
         probability) that the Veteran s hypertension had its
         clinical onset during active service or is related to any
         in service disease event or injury to include in service
         herbicide exposure OR, in the alternative, whether it is
at least as likely as not (50 percent or greater probability) that it was caused OR aggravated by service connected diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

         The complete rationale for all opinions expressed should
         be set forth in the examination report.
         
f. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.
         
The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.	Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine whether the Veteran has a diagnosis of peripheral neuropathy, and if so, the etiology of the Veteran's claimed peripheral neuropathy.  

The following considerations must govern the examination:

a.	The claims file and a copy of this remand, along with a copy of the June 2013 remand, must be made available to and reviewed by the examiner.

b.	The examiner must review all medical evidence associated with the claims file.

c.	All indicated tests and studies must be performed. Specifically, the Veteran must be scheduled for an EMG and the findings must be considered in determining whether the Veteran has peripheral neuropathy in the upper and lower extremities.

d.	If peripheral neuropathy is diagnosed, the examiner
should provide an opinion as to whether it is at least as
likely as not (50 percent or greater probability) that it
had its onset during active service or is related
to any in service disease, event or injury, to include in
service herbicide exposure OR, in the alternative
whether it is at least as likely as not (50 percent or
greater probability) that it was caused OR aggravated
by service connected diabetes mellitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

c.	In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	(CONTINUED ON NEXT PAGE)


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




